Citation Nr: 0814846	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  04-35 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a special monthly pension by reason of the 
need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In September 2007, the Board remanded the issue of aid and 
attendance for additional development.  The claim is now 
ready for appellate review.


FINDINGS OF FACT

1.  The veteran's nonservice-connected disabilities are an 
"unspecified leg injury," rated as noncompensable and 
residuals of a testicular infarct, rated as noncompensable.  

2.  The veteran's disabilities considered for pension 
purposes only include depression, rated as 30 percent 
disabling; right total hip replacement, rated as 30 percent 
disabling; left hip avascular necrosis, rated as 30 percent 
disabling; degenerative arthritis of the lumbar spine, rated 
as 20 percent disabling; cervical arthritis, rated as 20 
percent disabling; and colon polyps, rated as 10 percent 
disabling.  His combined evaluation for pension is 80 
percent.

3.  The veteran has no service-connected disorders and has 
been granted a nonservice-connected pension based on 
inability to secure and follow a substantially gainful 
occupation due to disability.

4.  The veteran is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.  

5.  The veteran is not unable to feed or clothe himself, 
bedridden, or incapable of attending to the needs of nature 
without assistance.  

6.  The veteran's disabilities, when considered in 
conjunction with each other, do not result in his inability 
to care for most of his daily personal needs without regular 
personal assistance from others, nor do they result in an 
inability to protect himself from the hazards and dangers of 
his daily environment.


CONCLUSION OF LAW

The criteria for a special monthly pension by reason of the 
veteran being in need of the regular aid and attendance of 
another person due to disabilities have not been met.  38 
U.S.C.A. §§ 1502, 1521, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.351, 3.352 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant regulations provide that when an otherwise eligible 
veteran is in need of the regular aid and attendance of 
another person, an increased rate of pension is payable.  38 
U.S.C.A. § 1521(d) (West 2002).  For pension purposes, a 
person shall be considered to be in need of regular aid and 
assistance if such person is (1) a patient in a nursing home 
on account of mental or physical incapacity, or (2) helpless 
or blind, or so near helpless or blind as to need the regular 
aid and attendance of another person.  38 U.S.C.A. § 1502(b) 
(West 2002); 38 C.F.R. § 3.351 (2007).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the veteran to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the veteran to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the veteran remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2007).

The February 2004 rating decision lists no service-connected 
disabilities.  The nonservice-connected disabilities include: 
an "unspecified leg injury," rated as noncompensable; and 
residuals of a testicular infarct, also rated as 
noncompensable.  Disabilities considered for pension purposes 
only include: depression, rated as 30 percent disabling; 
right total hip replacement, rated as 30 percent disabling; 
left hip avascular necrosis, rated as 30 percent disabling; 
degenerative arthritis of the lumbar spine, rated as 20 
percent disabling; cervical arthritis, rated as 20 percent 
disabling; and colon polyps, rated as 10 percent disabling.  

After a careful review of the evidence of record, it is the 
decision of the Board that the veteran is not entitled to 
special monthly pension benefits based on the need for 
regular aid and attendance.  In his November 2003 application 
for aid and attendance, he indicated that he used a cane to 
walk short distances and was able to feed himself, care for 
the needs of nature, sit up, travel, and leave home without 
assistance.  He was not blind or confined to a bed.  However, 
he also indicated that he needed assistance tending to other 
hygiene needs and that he would require home care after a 
scheduled left hip replacement in 2004.

The Board notes that in his July 2000 application to the 
Florida Office of Disability Determinations and September 
1995 Social Security Administration (SSA) Reconsideration and 
Disability Report, the veteran indicated that his mother did 
all of the shopping, cooking, cleaning, laundry, household 
repairs, and lawn care due to the constant pain he suffered 
as a result of the orthopedic injuries he sustained in a 1994 
automobile accident.  

A January 2004 VA pain assessment found that the veteran 
suffered from left hip pain secondary to avascular neurosis 
and mild lumbar degenerative joint disease producing moderate 
to severe pain.  VA physical therapy notes dated in September 
2004 indicated that he was able to complete 30 minutes of 
stretching and strengthening exercises with lower extremities 
within normal limits, 5/5 strength, and 3/10 pain in the 
lower back with intermittent sharp pain.

The medical evidence does not indicate that he meets the 
criteria outlined in 38 C.F.R. § 3.351.  To this end, the 
Board places significant probative value on a February 2005 
VA examination, undertaken specifically for the purpose of 
addressing his claim for aid and attendance.  

At that time, the veteran was not hospitalized, not 
bedridden, and not wheelchair ridden.  His vision was normal 
with corrective lenses, and he lived alone in his own 
apartment.  He was mostly independent to his daily needs, and 
was able to bathe, shave, and feed without assistance.  
Although his mother usually managed his benefit payments, he 
indicated that he did it occasionally.  

It was noted that he "cannot dress his clothing;" however, 
it was also reported that he did not use any clothing that 
had buttons because he had difficulty in closing and opening 
the buttons, implying that he was capable of dressing and 
undressing himself so long as he wore buttonless clothing.  

He related that it was difficult (not impossible) for him to 
protect himself from the hazards and dangers of daily life 
due to his disabilities.  Although he used a cane for 
assistance in walking, he reflected that he could leave his 
home or immediate premises whenever he liked and could walk 
approximately one block before he needed to rest.  He further 
stated that he needed help cleaning his apartment and 
preparing meals; however, acknowledged that he often went out 
to a restaurant to eat or had family members bring food to 
him.

While his balance was poor, the examiner noted he was able to 
propel himself slowly and in a crouched position.  He 
emphasized that the veteran was not bedridden, not wheelchair 
ridden, and only used a cane to walk.  Because the evidence 
does not show that he was unable to take care of daily self-
care activities, or was otherwise in need of regular aid and 
attendance as envisioned by the regulation, the Board 
concludes that the veteran is not entitled to special monthly 
pension based on the need for regular aid and attendance.  
His combined orthopedic and psychiatric conditions do not 
render him so near helpless as to need the regular aid and 
attendance of another person.

This finding is further supported by a June 2002 SSA decision 
which found that the veteran had been under a disability 
since February 1, 2000.  The decision, which noted that his 
severe impairments of a back disorder, severe osteoarthritis, 
and chronic pain decreased his residual functional capacity, 
concluded that he retained the ability to perform work-
related activities at the sedentary exertional level.  Given 
that the weight of the evidence is against his claim, an 
award of special monthly pension benefits based on aid and 
attendance is not in order.    

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in December 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this case, the RO has obtained VA 
treatment records and SSA records.  Further, he submitted 
additional medical records and several written statements.  
Next, a specific VA medical opinion pertinent to the issue on 
appeal was obtained in February 2005.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Entitlement to a special monthly pension by reason of the 
need for regular aid and attendance of another person is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


